Order filed May 5, 2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-09-00094-CR 
                                                    __________
 
                                   CURTIS
RAY DISON, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                  On
Appeal from the 372nd District Court
 
                                                          Tarrant
County, Texas
 
                                                  Trial
Court Cause No. 1117237R
 

 
                                                                     O
R D E R
 
            On
April 14, 2011, this court affirmed the judgment of the trial court.  On April
25, appellant’s court-appointed attorney of record filed in this court a motion
to withdraw and substitute counsel.  In support of the motion, counsel avers
that he is now employed with the Tarrant County Criminal District Attorney’s
Office and is prohibited from any further representation of appellant,
including advising him regarding the filing of a motion for rehearing or a
petition for discretionary review.  Counsel requests that we instruct the trial
court to appoint new counsel and that we extend the procedural time limits for
the benefit of appellant and his new counsel.  The State has no objection to
the motion.  The motion is granted.  
            The
trial court is directed to appoint new counsel to represent appellant, and the
trial court clerk is instructed to file in this court on or before May 20,
2011, a supplemental clerk’s record evidencing such appointment.  Appellant’s
motion for rehearing is now due for filing on or before June 10, 2011.
 
                                                                                    PER
CURIAM
 
May 5, 2011
Panel[1]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[2]
 




[1]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[2]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.